DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. The amendments filed 10/07/2021 have been entered, wherein claims 1, 4, 6 and 8 were amended. Accordingly, claims 1-8 are examined herein. The previous specification objections, claim objections and 35 USC 112(b) objections have been withdrawn due to applicant’s amendments and arguments. This action is Final. 
Drawings
2. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
Claim 8, “a processing section that heats a substrate to a temperature greater than 260 degrees C”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 
Claim Objections
3. Claims 1 and 8 are objected to because of the following informalities:  
Claim 1, lines 14-15, the phrases “a thermal expansion coefficient”, “a thickness”, and “a Young’s modulus” should all be immediately followed by “of the coating film” in order to properly distinguish what the recited properties are with respect to. 
Claim 1, lines 11-16 introduce variables of the formula. For clarifying means, the variables (lines 11-16) should be introduced earlier in the claim. Specifically, introducing the variables after line 3 of the claim will greatly clarify the recited limitations. The examiner suggests amending the claim similar to as follows:
A substrate holding member comprising: 
a main body made of plate-shaped ceramics; and 
a coating film covering a surface of the main body, 
where m denotes a Weibull modules of the ceramics, 
1 denotes a thermal expansion coefficient of the ceramics, and t1 denotes a thickness of the ceramics, 
a2 denotes a thermal expansion coefficient of the coating film, t2 denotes a thickness of the coating film, E2 denotes a Young's modulus of the coating film, and σ denotes a compressive strength of the coating film, and 
Sp denotes a safety factor of the substrate holding member
wherein t1 is between 0.5 mm and 30 mm inclusive, 
t2 is between 3 µm and 0.1 t1 inclusive, and 
an F value represented by Formula 1 is 1 x 1022 or more, 
[Formula 1].
Claim 8, lines 18-19, the phrases “a thermal expansion coefficient”, “a thickness”, and “a Young’s modulus” should all be immediately followed by “of the coating film” in order to properly distinguish what the recited properties are with respect to. 
Claim 8, lines 15-20 introduce variables of the formula. For clarifying means, the variables (lines 15-20) should be introduced earlier in the claim. Specifically, introducing the variables after line 7 of the claim will greatly clarify the recited limitations.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 12-13, it is not precisely clear what the fracture toughness, the thermal expansion coefficient and the thickness (t1) are with respect to. Specifically, the terms “fracture toughness”, “thermal expansion coefficient”, and “thickness” should each be immediately followed by the phrase “of the ceramics” in order to properly define the associated variables. 
Claims 2-7 are rejected for depending upon a rejected base claim. 
Regarding claim 8, lines 16-17, it is not precisely clear what the fracture toughness, the thermal expansion coefficient and the thickness (t1) are with respect to. Specifically, the terms “fracture toughness”, “thermal expansion coefficient”, and “thickness” should each be immediately followed by the phrase “of the ceramics” in order to properly define the associated variables.
Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Thanu et al. (US PGPUB 20170323821), hereinafter Thanu, in view of Tomaru et al. (US Patent 6563195), hereinafter Tomaru.
Regarding claim 1, Thanu teaches a substrate holding member [0003] comprising: 
a main body made of plate-shaped ceramics (Thanu teaches ceramic end effector 202 (fig. 2a). Further, Thanu teaches the ceramic end effector may be made of a suitable ceramic material such as alumina or the like [0028]); and 
a coating film covering a surface of the main body (Thanu teaches a polyimide tape may be applied to the top and/or bottom of the ceramic end effector 202 to further improve clamping and to minimize local stress concentrations [0034]), 
wherein tl is between 0.5 mm and 30 mm inclusive (Thanu teaches the thickness of the ceramic end effector 202 may be about 1.5mm to about 5 mm [0028]).
Thanu does not teach a thickness of the polyimide tape (coating film). 
 Tomaru teaches a wafer support with a polyimide film 21, wherein the thickness of the polyimide film is 25 to 1,000 micrometers (col. 3, lines 52-55).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Thanu to incorporate the teachings of Tomaru to provide a substrate holding member with a polyimide coating film having a thickness of 25-1000 micrometers. Doing so would prevent the coating film from being too thin to function or unnecessarily thick. 
Thanu in view of Tomaru teaches a wafer holding member wherein the ceramic is alumina and the coating film is polyimide. As best understood, in light of the 35 USC 112(b) rejections, Thanu in view of Tomaru’s wafer holding member would inherently satisfy the formula requirements because they are identical materials. Further, as best understood, table 4 of the applicant’s specification roughly shows Thanu in view of Tomaru’s wafer holding member would satisfy the equation with a t1 value of 1.5mm and a t2 value of 0.15mm. Further, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to arrive at this combination because Thanu in view of Tomaru provide a finite number of identified, predictable solutions. 
Regarding claim 2, Thanu in view of Tomaru teaches the claimed invention as rejected above in claim 1. Additionally, as best understood in light of the 35 USC 112(b) rejections and in combination with table 4 of the applicant’s specification, Thanu in view of Tomaru’s wafer holding member would satisfy the equation as required in claim 2. Further, it would have been obvious to size the wafer holding member to dimension the thickness of the tape so that the 
Regarding claims 3-7, Thanu in view of Tomaru’s wafer holding member utilizes alumina and polyimide which are disclosed in the instant application as a satisfactory combination of materials having the claimed properties. Therefore, as best understood in light of the above 35 USC 112(b) rejections, Thanu in view of Tomaru’s materials would have the same properties and would satisfy the requirements of claims 3-7.
Regarding claim 8, Thanu in view of Tomaru teaches the substrate holding member as rejected above in claim 1. Further, Thanu in view of Tomaru teaches use of a substrate holder within a process chamber such as a CVD apparatus (Thanu, paragraph 0003 and Tomaru, col. 1, lines 25-30). Per the applicant’s specification, a CVD device is a well-known semiconductor manufacturing device (paragraph 0002 of the applicant’s specification). Therefore it would have been obvious to include the processing section as claimed that is capable of heating a substrate to a temperature of greater than 260 degrees C. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPUB 20140121831), hereinafter Kim, in view of  Thanu et al. (US PGPUB 20170323821), hereinafter Thanu, and Tomaru et al. (US Patent 6563195), hereinafter Tomaru. 
Regarding claim 8, Kim teaches a semiconductor manufacturing device for manufacturing a semiconductor element (fig. 2), the semiconductor manufacturing device comprising: 
a processing section that heats a substrate to a temperature (fig. 2, bake chamber 420, paragraph 0055; additionally, Kim teaches the wafer is thermally treated in the bake chamber  ; and 
a carrying arm positioned to carry the heated substrate from the processing section (Kim teaches a coating robot 432 including a hand 434 transfers the wafer between the bake chambers and other chambers [0053]). 
Kim does not explicitly teach heating the substrate to a temperature greater than 260 degrees C. However, it would have been obvious to a person having ordinary skill in the art to arrive at wherein the processing section heats the substrate to a temperature greater than 260 degrees C. Doing so would further ensure the removal of organic matters or moisture from the surface of the wafer. 
Kim does not teach a carrying arm having the claimed properties.
However, Thanu in view of Tomaru teaches the carrying arm as rejected above in claim 1. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Thanu in view of Tomaru to provide a semiconductor manufacturing device having a carrying arm with the claimed properties. Doing so would be a simple substitution for one known carrying arm (as taught by Kim) for another known carrying arm (as taught by Thanu in view of Tomaru) to provide the predictable result of transferring the substrate between process chambers. 
Response to Arguments
6. Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 8, applicant argues the relied upon “polyimide tape” is different than a “coating film”. Specifically, applicant argues “coating film” requires something that is permanently applied to a surface (page 6 of the applicant’s remarks). The examiner respectfully disagrees. Using broadest reasonable interpretation for coating film, coating is defined as “to cover with a surface layer or coating of any substance, as paint, tar, tinfoil”1. Thanu teaches a polyimide tape may be applied to the top and/or bottom of the ceramic end effector. Therefore, the relied upon “polyimide tape” reads as a “coating film”. The claim does not recite that the coating film is permanently applied to a surface. Therefore, the relied upon polyimide tape reads as a coating film. In order for the phrase “coating film refers to something that is permanently applied to a surface” to receive weight, it should appear in the claim language. Furthermore, for sake of argument, it is known in the art that polyimide tape can be used as both permanent and temporary bonding means (see NPL 1, which teaches a polyimide tape that can be permanently or temporary bonded). See the above rejection for more details. 
Regarding claim 8, applicant argues the prior art fails to disclose the amended claim language. The examiner respectfully disagrees. Thanu in view of Tomaru was not initially relied upon to teach the amended claim language of “a processing section that heats a substrate to a temperature greater than 260 degrees C”. However, after further review of the prior art, Thanu 
Furthermore, Kim was relied upon to teach the amended claim language. Additionally, the claim language does not require the carrying arm to be heated to a temperature greater than 260 degrees C. See the above rejection for more details. 
Conclusion
7. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Oxford English Dictionary, definition 2, https://www.oed.com/view/Entry/35151?rskey=2e1mSl&result=1&isAdvanced=false#eid